DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 9, FIGS. 13A-13I, claims 1-4 and 6-20 in the reply filed on 08/31/21 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/21.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-20
BARNES et al. (US PG Pub 2017/00858057) (03/22/21 IDS), Renz (US Patent 5,895,984) (03/22/21 IDS), Kuo et al. (US PG Pub 2021/0066885 A1), and Crawford et al. (US PG Pub 2018/0323576 A1) (03/22/21 IDS) are the closest prior art.
BARNES discloses a pulsed laser diode driver (see annotated FIG. 10 below) comprising: 
a first inductor (L as shown in FIG. 3, see annotated FIG. 10 below) having a first terminal and a second terminal (see annotated FIG. 10 below), the first terminal of the first inductor being configured (via R1, FIG. 10) to receive a first source voltage (Vcc, FIG. 10); 

a first bypass switch (M1, see annotated FIG. 10 below, [0025]) having a drain node (see annotated FIG. 10 below) that is directly electrically connected to the second terminal of the first inductor and a source node (see annotated FIG. 10 below) that is directly electrically connected to ground; 
a first laser diode (D1, FIG. 10, [0025]) having an anode and a cathode (see annotated FIG. 10 below), the anode of the first laser diode being directly electrically connected to the second terminal of the first inductor and to the drain node of the first bypass switch (see annotated FIG. 10 below); and 
a first laser diode switch (M2, see annotated FIG. 10 below, [0025]) having a drain node (see annotated FIG. 10 below) that is directly electrically connected to the cathode of the first laser diode and a source node (see annotated FIG. 10 below) that is directly electrically connected to ground; 
wherein: 
the first laser diode switch and the first bypass switch are configured to control a current flow through the first inductor to produce a high-current pulse through the first laser diode (via 1104, FIG. 10, [0052]).

    PNG
    media_image1.png
    674
    690
    media_image1.png
    Greyscale

Renz discloses a pulsed laser diode driver circuit comprising a voltage source that is a DC voltage source (14, FIG. 5, col. 3 lines 28-32).
Kuo discloses a pulsed laser diode driver circuit (100, FIG. 1, [0030]) comprising a bypass capacitor (C1, FIG. 1, [0030]) having a first terminal directly electrically connected to a drain node of a bypass switch (M1, FIG. 1, [0030]).

However, none of the cited prior art discloses or suggests “the high-current pulse corresponding to a peak current of a resonant waveform developed at the anode of the first laser diode” in combination with the rest of the limitations as respectively recited in claims 1, 15, 17, and 19. In addition, it would not have been obvious to combine the circuit elements of the cited prior art to arrive at the claimed invention since such modification would render the combined pulsed laser diode driver inoperable for its intended purpose.
Therefore, claims 1, 15, 17, and 19 are allowable over the cited prior art and dependent claims 2-4, 6-14, 16, 18, and 20 are also allowable as they directly or indirectly depend on claims 1, 15, 17, and 19.
Claim 5
Claim 5 is also allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 07/02/21, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YUANDA ZHANG/Primary Examiner, Art Unit 2828